                Case 2:19-cr-00230-JLR Document 45 Filed 04/24/20 Page 1 of 2




 1                                                                   The Honorable James L. Robart
 2
 3
 4
 5
 6
                               UNITED STATES DISTRICT COURT FOR THE
 7                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 8
 9
10 UNITED STATES OF AMERICA,                           CASE NO. CR19-0230JLR
11                                                     ORDER GRANTING IN PART
                                       Plaintiff,
                                                       AND DENYING IN PART
12
                              v.                       DEFENDANT’S MOTION TO
13                                                     MODIFY CONDITIONS OF
                                                       RELEASE
14 LEONTAI BERRY,
15
                                       Defendant.
16
17
18           Having considered the record in this matter, the Court finds that a restriction on the
19 defendant’s computer and internet use remains an appropriate least restrictive condition
20 reasonably necessary to assure the safety of the community while the defendant remains out
21
     of custody, provided the defendant is permitted to access computers and the internet for work
22
     and educational purposes. See 18 U.S.C. § 3142(c)(1)(B). Accordingly, the Court GRANTS
23
     IN PART AND DENIES IN PART the Defendant’s Motion to Modify Conditions of Release
24
     (Dkt. 41).
25
             Regarding the defendant’s computer and internet use, the defendant’s appearance
26
     bond (Dkt. 24) shall be modified as follows:
27
28

      Order Granting in Part and Denying in Part                             UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE 5220
      Motion to Modify Conditions of Release
                                                                              SEATTLE, WASHINGTON 98101
      United States v Berry, CR19-230 JLR - 1                                       (206) 553-7970
               Case 2:19-cr-00230-JLR Document 45 Filed 04/24/20 Page 2 of 2




 1          The defendant shall not access the internet, or private or public computer
            networks, without prior approval of Pretrial Services. Using, possessing, or
 2
            accessing a computer or the internet for work and educational purposes is
 3          authorized and does not require prior approval. The defendant is prohibited from
            using, accessing, or communicating through social media platforms, including,
 4
            but not limited to, Facebook, Snapchat, and Instagram.
 5
 6
            IT IS SO ORDERED.
 7
 8
            Dated this 24th day of April, 2020.
 9
10
11
12
                                                     A
                                                     The Honorable James L. Robart
13                                                   U.S District Court Judge
14
15
16
17
18 Presented by:
19
20 /s/ Jessica M. Manca_____
   JESSICA M. MANCA
21 Assistant United States Attorney
22
23
24
25
26
27
28

     Order Granting in Part and Denying in Part                           UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
     Motion to Modify Conditions of Release
                                                                           SEATTLE, WASHINGTON 98101
     United States v Berry, CR19-230 JLR - 2                                     (206) 553-7970
